PATTERSON, P. J.
The judgment from which this appeal is taken should be affirmed. It is not seriously contended that the boy in charge of the elevator was negligent in its management at the time the plaintiff was injured, or that he disregarded the instruction he had received from the chief engineer to give notice when the elevator was about to descend to the place at which the plaintiff was working. The point insisted' upon by the appellant is that, even admitting the negligence of the elevator boy and that the jury found properly upon that issue, the plaintiff was openly and avowedly guilty of contributory negligence as matter of law, and therefore should not be permitted to recover.
The issue of contributory negligence was left to the jury under instructions quite favorable to the defendants. The evidence showed that the plaintiff was employed to do certain work in connection with putting locks on screen doors used at the elevators for purposes of ventilation. He was directed to take off the locks and the screws, and put on larger screws. He had been working at various doors and locks for several days prior to the accident. The chief engineer of the defendants knew that this work was being done, and instructions had been given by him to the elevator operator to give warning to those working near or about the elevators by shouting whenever the elevator was approaching the point at which they were working. It was necessary for the plaintiff, in performing his work, to lean over into the elevator well hole. The work could not otherwise have been done. The elevator boy opened the door to permit the plaintiff to go inside to do his work, and while the plaintiff was at work the elevator descended and struck him. No warning whatever was given by the elevator boy of the approach of the car. He knew the plaintiff was engaged at work, and admits he was told to look after the safety of the workmen and that he failed to give the «warning he was instructed by the chief engineer to give. The case, then, is one in which the workman was lawfully engaged at work in and about the elevator. The work was of such a character as required his close attention. Precautions were taken for his protection, which were neglected by the elevator boy, and the plaintiff had a right to rely upon the operator of the car obeying the instructions given him. The jury were justified in their finding upon the issue of contributory negligence.
It is not suggested what the plaintiff could have done other than was done, considering the nature and character of the work he was performing, to protect himself from injury. The case seems to be *7quite similar to Schmitt v. Met. Life Ins. Co., 13 App. Div. 120, 43 N. Y. Supp. 318. Here, as there, the plaintiff was compelled to work under circumstances which rendered it. impossible for him to be continuously looking for the movements of; the elevator. It was not in reliance only upon a conversation had between the plaintiff himself and the elevator boy respecting the movements of the car, but upon the instructions which had been given by the chief engineer to the elevator boy, that the plaintiff performed work requiring his close attention inside of the elevator shaft. The jury were entitled to take into consideration all the facts and circumstances connected with the case, and to determine therefrom whether the plaintiff omitted to do anything which a prudent person should have done to secure his own safety; and with the finding of the jury upon that subject we see no reason to interfere.
The judgment and order appealed from should be affirmed, with costs.
HOUGHTON and SCOTT, JJ., concur. '